           Case 5:17-cv-01821-BLF Document 40 Filed 11/14/18 Page 1 of 2



 1   Donna Woo (State Bar No. 312876)
     dwoo@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: +1.949.851.3939
 4   Facsimile: +1.949.553.7539
 5   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN JOSE DIVISION
11

12   ELIAS ORTIZ,                                         Case No. 5:17-cv-01821-BLF
13                      Plaintiff,                        Hon. Beth Labson Freeman
14            v.                                          STIPULATED REQUEST FOR
                                                          DISMISSAL OF DEFENDANT
15   Experian Information Solutions, Inc.;                EXPERIAN INFORMATION
     Statewide Credit and Collection Bureau, Inc.         SOLUTIONS, INC.; [PROPOSED]
16   and DOES 1 through 100 inclusive,                    ORDER
17                      Defendants.                       Complaint filed: March 31, 2017
18

19   TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

20            IT IS HEREBY STIPULATED by and between Plaintiff Elias Ortiz, Defendant Experian
21   Information Solutions, Inc., and Defendant Statewide Credit and Collection Bureau, Inc.
22   (collectively, the “Parties”), that Experian Information Solutions, Inc. be dismissed from this
23   action with prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, and that
24   each party shall bear its own attorneys’ fees and costs.
25   ///
26   ///
27   ///
28   ///
                                                                  STIPULATED REQUEST FOR DISMISSAL OF
     NAI-1505411502v1                                           DEFENDANT EXPERIAN; [PROPOSED] ORDER
                                                                                Case No. 5:17-cv-01821-BLF
        Case 5:17-cv-01821-BLF Document 40 Filed 11/14/18 Page 2 of 2



 1   Dated: November 12, 2018                            Sagaria Law, P.C.
 2

 3                                                       By: /s/ Joseph B. Angelo
                                                             Joseph B. Angelo
 4
                                                         Attorneys for Plaintiff
 5                                                       Elias Ortiz
 6   Dated: November 12, 2018                            Jones Day
 7

 8                                                       By: /s/ Donna Woo
                                                             Donna Woo
 9
                                                         Attorneys for Defendant
10                                                       Experian Information Solutions, Inc.
11   Dated: November 12, 2018                            Ellis Law Group, LLP
12

13                                                       By: /s/ Mark E. Ellis
                                                             Mark E. Ellis
14
                                                         Attorneys for Defendant
15                                                       Statewide Credit and Collection Bureau, Inc.
16

17             I, Donna Woo, am the ECF user whose identification and password are being used to file
18   this Stipulation. I hereby attest that Joseph B. Angelo and Mark E. Ellis have concurred in this
19   filing.
20   /s/ Donna Woo
21                                           [PROPOSED] ORDER
22             Pursuant to the stipulation of the Parties, Experian Information Solutions, Inc. is
23   dismissed with prejudice and each party is to bear its own attorneys’ fees and costs.
24             IT IS SO ORDERED.
25

26   DATED: 1RYHPEHU
                                                             BETH LABSON FREEMAN
27                                                           UNITED STATES DISTRICT JUDGE
28
                                                                   STIPULATED REQUEST FOR DISMISSAL OF
     NAI-1505411502v1                                            DEFENDANT EXPERIAN; [PROPOSED] ORDER
                                                      -2-                        Case No. 5:17-cv-01821-BLF
